DETAILED ACTION
This action is in response to new application filed 10/31/2019 titled “NIFYING HARDWARE TRUSTED EXECUTION ENVIRONMENT TECHNOLOGIES USING VIRTUAL SECURE ENCLAVE DEVICE”. Claims 1-20 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Varadarajan et al (US 2016/0191246) .
With respect to claim 1 Varadarajan teaches a computer-implemented method for creating and managing trusted execution environments (TEEs) based on different hardware TEE mechanisms using a virtual secure enclave device running in a virtualized environment in a computer system, the method comprising: 
transmitting an enclave command to the virtual secure enclave device from a software process running in the computer system (see Varadarajan paragraph 0023 i.e. At Block 303, the client process 300 transmits a request to the TEE host process 400 to open a session. The request may include an identifier of a specific TA. In some embodiments, the identifier is a Unique Universal Identifier (UUID) of the TA. The request may be sent via the IPC mechanism); 
in response to the enclave command received at the virtual secure enclave device, retrieving the enclave command from the virtual secure device; parsing the retrieved enclave command to extract a description of an enclave operation to be executed from the retrieved enclave command (see Varadarajan paragraph 0023 i.e. At Block 304, the GP Trusted Services enclave 402 receives the request and determines a TA enclave associated with the identifier. The GP trusted services enclave 402 is included in the TEE host process 400. At Block 305, the GP trusted services enclave 402 loads in the TEE host process 400 the TA enclave 401.sub.n associated with the identifier to establish the session. In one embodiment, when the TA enclave 401.sub.n associated with the identifier is previously loaded, the GP trusted services enclave 402 selects the TA enclave 401.sub.n associated with the identifier. At Block 306, once the session is established, the client process 300 transmits to the TEE host process 400 commands to be invoked in the TA enclave 401.sub.n and a set of parameters needed for the commands. The commands and the set of parameters may be transmitted via an IPC channel (e.g., IPC channel 20.sub.1). At Block 307, the OS services 403 included in the TEE host process 400 queues the commands and at Block 308, GP trusted services enclave 402 validates the parameters. In one embodiment, the parameters are untrusted. After validation, at Block 309, the commands are dispatched in sequence to the TA enclave 401.sub.n associated with the identifier from the OS services 403); and 
requesting a TEE backend module to interact with a particular hardware TEE mechanism among the different hardware TEE mechanisms that is included in the computer system so that the enclave operation for the software process is executed by the particular hardware TEE mechanism (see Varadarajan paragraph 0025 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock).

With respect to claim 2 Varadarajan teaches the method of claim 1, wherein transmitting an enclave command to the virtual secure enclave device includes communicating with the virtual secure enclave device through a device driver for the virtual secure enclave device, wherein communications between the device driver and the virtual secure enclave device are executed using a universal application programming interface regardless of which of the different hardware TEE mechanisms is included in the computer system (see Vararajan paragraphs 24-25 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock).

With respect to claim 3 Varadarajan teaches the method of claim 2, wherein communications between the TEE backend module and the particular hardware TEE mechanism in the computer system are executed using a particular application programming interface specific to the particular hardware TEE mechanism (see Vararajan paragraphs 24-25 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock)).

With respect to claim 4 Varadarajan teaches the method of claim 1, wherein transmitting the enclave command to the virtual secure enclave device includes inserting the enclave command into a command queue in the virtual secure enclave device (see Vararajan figure 3 step 307 and paragraph 0023 i.e. At Block 307, the OS services 403 included in the TEE host process 400 queues the commands and at Block 308, GP trusted services enclave 402 validates the parameters. In one embodiment, the parameters are untrusted. After validation, at Block 309, the commands are dispatched in sequence to the TA enclave 401.sub.n associated with the identifier from the OS services 403).

With respect to claim 5 Varadarajan teaches the method of claim 4, wherein retrieving the enclave command from the virtual secure enclave device includes trapping an operation of inserting the enclave command into the command queue in the virtual secure enclave device (see Vararajan figure 3 step 307 and paragraph 0023 i.e. At Block 307, the OS services 403 included in the TEE host process 400 queues the commands and at Block 308, GP trusted services enclave 402 validates the parameters. In one embodiment, the parameters are untrusted. After validation, at Block 309, the commands are dispatched in sequence to the TA enclave 401.sub.n associated with the identifier from the OS services 403).


With respect to claim 7 Varadarajan teaches the method of claim 5, wherein retrieving the enclave command from the virtual secure enclave device further includes emulating the command queue to retrieve the enclave command in the command queue of the virtual secure enclave device (see Vararajan paragraph 0026 i.e. At Block 311, when execution of commands is completed, the client process 300 transmits a request to the GP trusted services enclave 402 to close the session and at Block 312, the GP trusted services enclave 402 processes information related to the session and unloads the TA enclave 401.sub.n associated with the identifier. In one embodiment, the GP trusted services enclave 402 processes information related to the session includes locating and removing all session specific information).

	With respect to claim 9 Varadarajan teaches a non-transitory computer-readable storage medium containing program instructions for creating and managing trusted execution environments (TEEs) based on different hardware TEE mechanisms using a virtual secure enclave device running in a virtualized environment in a computer system, wherein execution of the program instructions by one or more processors of the computer system causes the one or more processors to perform steps comprising: transmitting an enclave command to the virtual secure enclave device from a software process running in the computer system (see Varadarajan paragraph 0023 i.e. At Block 303, the client process 300 transmits a request to the TEE host process 400 to open a session. The request may include an identifier of a specific TA. In some embodiments, the identifier is a Unique Universal Identifier (UUID) of the TA. The request may be sent via the IPC mechanism); 
in response to the enclave command received at the virtual secure enclave device, retrieving the enclave command from the virtual secure device; parsing the retrieved enclave command to extract a description of an enclave operation to be executed from the retrieved enclave command (see Varadarajan paragraph 0023 i.e. At Block 304, the GP Trusted Services enclave 402 receives the request and determines a TA enclave associated with the identifier. The GP trusted services enclave 402 is included in the TEE host process 400. At Block 305, the GP trusted services enclave 402 loads in the TEE host process 400 the TA enclave 401.sub.n associated with the identifier to establish the session. In one embodiment, when the TA enclave 401.sub.n associated with the identifier is previously loaded, the GP trusted services enclave 402 selects the TA enclave 401.sub.n associated with the identifier. At Block 306, once the session is established, the client process 300 transmits to the TEE host process 400 commands to be invoked in the TA enclave 401.sub.n and a set of parameters needed for the commands. The commands and the set of parameters may be transmitted via an IPC channel (e.g., IPC channel 20.sub.1). At Block 307, the OS services 403 included in the TEE host process 400 queues the commands and at Block 308, GP trusted services enclave 402 validates the parameters. In one embodiment, the parameters are untrusted. After validation, at Block 309, the commands are dispatched in sequence to the TA enclave 401.sub.n associated with the identifier from the OS services 403); and 
requesting a TEE backend module to interact with a particular hardware TEE mechanism among the different hardware TEE mechanisms that is included in the computer system so that the enclave operation for the software process is executed by the particular hardware TEE mechanism (see Varadarajan paragraph 0025 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock).

With respect to claim 10 Varadarajan teaches the computer-readable storage medium of claim 9, wherein transmitting an enclave command to the virtual secure enclave device includes communicating with the virtual secure enclave device through a device driver for the virtual secure enclave device, wherein communications between the device driver and the virtual secure enclave device are executed using a universal application programming interface regardless of which of the different hardware TEE mechanisms is included in the computer system (see Vararajan paragraphs 24-25 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock).

With respect to claim 11 Varadarajan teaches the computer-readable storage medium of claim 10, wherein communications between the TEE backend module and the particular hardware TEE mechanism in the computer system are executed using a particular application programming interface specific to the particular hardware TEE mechanism (see Vararajan paragraphs 24-25 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock)).

With respect to claim 12 Varadarajan teaches the computer-readable storage medium of claim 9, wherein transmitting the enclave command to the virtual secure enclave device includes inserting the enclave command into a command queue in the virtual secure enclave device (see Vararajan figure 3 step 307 and paragraph 0023 i.e. At Block 307, the OS services 403 included in the TEE host process 400 queues the commands and at Block 308, GP trusted services enclave 402 validates the parameters. In one embodiment, the parameters are untrusted. After validation, at Block 309, the commands are dispatched in sequence to the TA enclave 401.sub.n associated with the identifier from the OS services 403).

With respect to claim 13 Varadarajan teaches the computer-readable storage medium of claim 12, wherein retrieving the enclave command from the virtual secure enclave device includes trapping an operation of inserting the enclave command into the command queue in the virtual secure enclave device (see Vararajan figure 3 step 307 and paragraph 0023 i.e. At Block 307, the OS services 403 included in the TEE host process 400 queues the commands and at Block 308, GP trusted services enclave 402 validates the parameters. In one embodiment, the parameters are untrusted. After validation, at Block 309, the commands are dispatched in sequence to the TA enclave 401.sub.n associated with the identifier from the OS services 403).


With respect to claim 15 Varadarajan teaches the computer-readable storage medium of claim 13, wherein retrieving the enclave command from the virtual secure enclave device further includes emulating the command queue to retrieve the enclave command in the command queue of the virtual secure enclave device (see Vararajan paragraph 0026 i.e. At Block 311, when execution of commands is completed, the client process 300 transmits a request to the GP trusted services enclave 402 to close the session and at Block 312, the GP trusted services enclave 402 processes information related to the session and unloads the TA enclave 401.sub.n associated with the identifier. In one embodiment, the GP trusted services enclave 402 processes information related to the session includes locating and removing all session specific information).


With respect to claim 17 Varadarajan teaches a computer system comprising: memory; and at least one processor configured to: 
transmit an enclave command to the virtual secure enclave device from a software process running in the computer system (see Varadarajan paragraph 0023 i.e. At Block 303, the client process 300 transmits a request to the TEE host process 400 to open a session. The request may include an identifier of a specific TA. In some embodiments, the identifier is a Unique Universal Identifier (UUID) of the TA. The request may be sent via the IPC mechanism); 
in response to the enclave command received at the virtual secure enclave device, retrieving the enclave command from the virtual secure device; parse the retrieved enclave command to extract a description of an enclave operation to be executed from the retrieved enclave command (see Varadarajan paragraph 0023 i.e. At Block 304, the GP Trusted Services enclave 402 receives the request and determines a TA enclave associated with the identifier. The GP trusted services enclave 402 is included in the TEE host process 400. At Block 305, the GP trusted services enclave 402 loads in the TEE host process 400 the TA enclave 401.sub.n associated with the identifier to establish the session. In one embodiment, when the TA enclave 401.sub.n associated with the identifier is previously loaded, the GP trusted services enclave 402 selects the TA enclave 401.sub.n associated with the identifier. At Block 306, once the session is established, the client process 300 transmits to the TEE host process 400 commands to be invoked in the TA enclave 401.sub.n and a set of parameters needed for the commands. The commands and the set of parameters may be transmitted via an IPC channel (e.g., IPC channel 20.sub.1). At Block 307, the OS services 403 included in the TEE host process 400 queues the commands and at Block 308, GP trusted services enclave 402 validates the parameters. In one embodiment, the parameters are untrusted. After validation, at Block 309, the commands are dispatched in sequence to the TA enclave 401.sub.n associated with the identifier from the OS services 403); and 
request a TEE backend module to interact with a particular hardware TEE mechanism among the different hardware TEE mechanisms that is included in the computer system so that the enclave operation for the software process is executed by the particular hardware TEE mechanism (see Varadarajan paragraph 0025 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock).

With respect to claim 18 Varadarajan teaches the computer system of claim 17, wherein the software process communicates with the virtual secure enclave device through a device driver for the virtual secure enclave device using a universal application programming interface regardless of which of the different hardware TEE mechanisms is included in the computer system (see Vararajan paragraphs 24-25 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock).

With respect to claim 19 Varadarajan teaches the computer system of claim 18, the TEE backend module communicates with the particular hardware TEE mechanism in the computer system using a particular application programming interface specific to the particular hardware TEE mechanism (see Vararajan paragraphs 24-25 i.e. In the embodiment in FIG. 4B, executing the commands in the TA enclave 401.sub.n includes establishing a secure channel (e.g., IPC channel 20.sub.2) between the TEE host process 400 to one of the AEs 501.sub.m included in the AES process 500 (Block 421). At Block 422, the TEE host process 400 transmits a request including at least one of the commands to the one of the AEs 501.sub.m and at Block 423, a secure channel is established between the one of the AEs 501.sub.m with a security processor 600. For example, the TA wanting to utilize secure time would call the internal time APIs defined in the TEE specification. Since the secure time services is provided by external architectural enclave 501.sub.m, the SGX RTS first establishes a secure channel to route the request outside the TEE host process 400. After connecting through the secure channel (e.g., IPC channel 20.sub.2), AE 501.sub.m acknowledges the request and provides the secure time service. The AE 501.sub.m, in turn, establishes a secure channel with the security processor 600 (e.g., CSE) to provide secure time utilizing the hardware clock)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al (US 2016/0191246) in view of Delco et al (US 8,166,474).
With respect to claim 6 Vararajan teaches the method of claim 5, but does not disclose wherein trapping an operation of inserting the enclave command into the command queue is performed by a virtual machine monitor (VMM) running in a VMkernel in the virtualized environment.
Delco teaches wherein trapping an operation of inserting the enclave command into the command queue is performed by a virtual machine monitor (VMM) running in a VMkernel in the virtualized environment (see Delco column 7 lines 40-49 i.e. as shown in FIG. 4. While architecturally similar to the hosted virtualization framework 40, the dedicated virtualization framework 80 implements a dedicated kernel (VMKernel) 82 to support execution of the virtual machines 54.sub.1-N. As with the hosted virtualization framework 40, the dedicated kernel 82 implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines 54.sub.1-N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vararajan in view of Delco to have used a dedicated virtualization framework implements a dedicated kernel (VMKernel) to support execution of the virtual machines in which the dedicated kernel implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines. Therefore one would have been motivated to have used VMkernel to implement VMX processes that manage the restricted memory spaces defined for the individual virtual machines.

	
With respect to claim 8 Vararajan teaches the method of claim 7, but does not disclose wherein emulating the command queue is performed by a virtual machine executable (VMX) module running in the virtualized environment.
Delco teaches wherein emulating the command queue is performed by a virtual machine executable (VMX) module running in the virtualized environment (see Delco column 7 lines 40-49 i.e. as shown in FIG. 4. While architecturally similar to the hosted virtualization framework 40, the dedicated virtualization framework 80 implements a dedicated kernel (VMKernel) 82 to support execution of the virtual machines 54.sub.1-N. As with the hosted virtualization framework 40, the dedicated kernel 82 implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines 54.sub.1-N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vararajan in view of Delco to have used a dedicated virtualization framework implements a dedicated kernel (VMKernel) to support execution of the virtual machines in which the dedicated kernel implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines. Therefore one would have been motivated to have used VMkernel to implement VMX processes that manage the restricted memory spaces defined for the individual virtual machines.

With respect to claim 14 Vararajan teaches the computer-readable storage medium of claim 13, but does not disclose wherein trapping an operation of inserting the enclave command into the command queue is performed by a virtual machine monitor (VMM) running in a VMkernel in the virtualized environment.
Delco teaches wherein trapping an operation of inserting the enclave command into the command queue is performed by a virtual machine monitor (VMM) running in a VMkernel in the virtualized environment (see Delco column 7 lines 40-49 i.e. as shown in FIG. 4. While architecturally similar to the hosted virtualization framework 40, the dedicated virtualization framework 80 implements a dedicated kernel (VMKernel) 82 to support execution of the virtual machines 54.sub.1-N. As with the hosted virtualization framework 40, the dedicated kernel 82 implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines 54.sub.1-N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vararajan in view of Delco to have used a dedicated virtualization framework implements a dedicated kernel (VMKernel) to support execution of the virtual machines in which the dedicated kernel implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines. Therefore one would have been motivated to have used VMkernel to implement VMX processes that manage the restricted memory spaces defined for the individual virtual machines.

With respect to claim 16 Vararajan teaches the computer-readable storage medium of claim 15, but does not disclose wherein emulating the command queue is performed by a virtual machine executable (VMX) module running in the virtualized environment.
Delco teaches wherein emulating the command queue is performed by a virtual machine executable (VMX) module running in the virtualized environment (see Delco column 7 lines 40-49 i.e. as shown in FIG. 4. While architecturally similar to the hosted virtualization framework 40, the dedicated virtualization framework 80 implements a dedicated kernel (VMKernel) 82 to support execution of the virtual machines 54.sub.1-N. As with the hosted virtualization framework 40, the dedicated kernel 82 implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines 54.sub.1-N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vararajan in view of Delco to have used a dedicated virtualization framework implements a dedicated kernel (VMKernel) to support execution of the virtual machines in which the dedicated kernel implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines. Therefore one would have been motivated to have used VMkernel to implement VMX processes that manage the restricted memory spaces defined for the individual virtual machines.

With respect to claim 20 Vararajan teaches the computer system of claim 17, wherein retrieving the enclave command from the virtual secure enclave device further includes emulating the command queue to retrieve the enclave command in the command queue of the virtual secure enclave device (see Vararajan paragraph 0026 i.e. At Block 311, when execution of commands is completed, the client process 300 transmits a request to the GP trusted services enclave 402 to close the session and at Block 312, the GP trusted services enclave 402 processes information related to the session and unloads the TA enclave 401.sub.n associated with the identifier. In one embodiment, the GP trusted services enclave 402 processes information related to the session includes locating and removing all session specific information) 
	But does not disclose wherein the enclave command is retrieved from the virtual secure enclave device by a virtual machine executable (VMX) module running in the virtualized environment.
Delco teaches wherein the enclave command is retrieved from the virtual secure enclave device by a virtual machine executable (VMX) module running in the virtualized environment (see Delco column 7 lines 40-49 i.e. as shown in FIG. 4. While architecturally similar to the hosted virtualization framework 40, the dedicated virtualization framework 80 implements a dedicated kernel (VMKernel) 82 to support execution of the virtual machines 54.sub.1-N. As with the hosted virtualization framework 40, the dedicated kernel 82 implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines 54.sub.1-N)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vararajan in view of Delco to have used a dedicated virtualization framework implements a dedicated kernel (VMKernel) to support execution of the virtual machines in which the dedicated kernel implements VMX processes to manage the restricted memory spaces defined for the individual virtual machines. Therefore one would have been motivated to have used VMkernel to implement VMX processes that manage the restricted memory spaces defined for the individual virtual machines.

Prior Art of Record
	Tsirkin (US 2021/0303734) titled “ELASTIC LAUNCH FOR TRUSTED EXECUTION ENVIRONMENTS” teaches a trusted execution environments may include containers, enclaves and virtual machines. Virtualization may be achieved by running a software layer, often referred to as a hypervisor, above the hardware and below the trusted execution environment, such as guest virtual machines or containers
	Kang et al (US 2014/0337983) titled “Entry/Exit Architecture For Protected Device Modules” teaches an entry/exit architecture may be a critical component of a protection framework using a secure enclaves-like trust framework for coprocessors. The entry/exit architecture describes steps that may be used to switch securely into a trusted execution environment (entry architecture) and out of the trusted execution environment (exit architecture), at the same time preventing any secure information from leaking to an untrusted environment

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492